Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 8/10/2022.

As filed, claims 1-18 are pending; and claims 19 and 20 are cancelled.

Drawings
The drawings were received on 8/10/2022.  These drawings are acceptable.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 8/10/2022, with respect to claims 1-20, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The objection to the specification is withdrawn per amendments.

The § 101 & 112 rejection of claim 15 is withdrawn per amendments.

The § 112(a) scope of enablement rejection of claim 15 is withdrawn per amendments.


The § 112(b) rejection of claims 3, 4, 8, 9, 16, 17, and 19 is withdrawn per amendments and cancellation of claim 19.

The claim objection of claims 2 and 11-15 is withdrawn per amendments. 


The claim objection of claims 16-20 is withdrawn per amendments and cancellation of claims 19 and 20.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

a)	Applicant’s amendment with respect to amended claims 16 and 18 herein has been fully considered but is deemed to insert new matter into the claims since the specification as originally filed does not provide support for the newly added limitation of “subject” as instantly claimed.
The instant specification and the originally filed claim (i.e. filed 9/14/2020) only provide support for humans and animals (pg. 8, line 29 and pg. 9, lines 1-4 of the instant specification) and thus, anything outside of humans and animals (e.g. insects, etc.) is considered new matter.
Adequate written description means that, in the specification, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the [claimed] invention.”  Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991).  
See MPEP 2163 regarding the guidelines for the written description requirement: "The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). 
See MPEP § 2163.06 through § 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). 
Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).”

b)	To overcome the abovementioned rejection, the Applicant can amend the claims 16 and 18 by reciting: 

For claim 16:
-- A method of treating tumor in humans or animals comprising administering an effective amount of the pharmaceutical composition of claim 15 to the humans or animals as to treat the humans or animals --.

For claim 18:
-- A method of treating tumor in humans or animals comprising administering an effective amount of the pharmaceutical composition of claim 17 to the humans or animals as to treat the humans or animals --.

Claim Objections
Claim 6 is objected to because of the following informalities:  
a)	Regarding claim 6, the claim recites the phrase, “A crystal form B of the monomethansulfonate of the deuterated”.
For consistency, such expression can be clarified by reciting -- A crystal form B of a deuterated --.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-5, 7-15, and 17 are allowed.

The instant claims are drawn to a crystal form A or B of monomethansulfonate of a deuterated compound of instant formula (I) that has particular x-ray powder diffraction patterns; and the abovementioned crystal form A or B having the abovementioned x-ray powder diffraction patterns does not appear to have been disclosed previously in the prior arts.  For at least this reason, the instant claims are substantially differentiated from any prior art reference, such as U.S. Patent No. 10,654,851, hereinafter Zhu (see PTO-892 form mailed on 5/11/2022).  Furthermore, the prior art provides insufficient guidance or motivation that would have led a person having ordinary skill in the art to arrive at the instantly claimed crystal form A or B.

Conclusion
Claims 16 and 18 are rejected.
Claims 1-5, 7-15, and 17 are allowed.
Claim 6 is objected.
Claims 19 and 20 are cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626